United States Court of Appeals
                                FOR THE EIGHTH CIRCUIT
                                         ___________

                                         No. 01-1889
                                         ___________

In re: Josephine L. Abernathy,                *
                                              *
                        Debtor,               *
---------------------------------             *
                                              *
Josephine L. Abernathy,                       * Appeal from the United States
                                              * Bankruptcy Appellate Panel.
                       Appellee,              *
                                              *      [UNPUBLISHED]
       v.                                     *
                                              *
John V. LaBarge, Jr.,                         *
                                              *
                       Appellant.             *
                                         ___________

                                    Submitted: September 14, 2001

                                        Filed: September 20, 2001
                                         ___________

Before MURPHY and FAGG, Circuit Judges, and LONGSTAFF,* District Judge.
                            ___________

PER CURIAM.

      Josephine L. Abernathy and her two sisters own a house in Missouri as joint
tenants. Missouri law provides an exemption from attachment and execution for the

       *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa, sitting by designation.
homestead of every person up to $8000. Mo. Rev. Stat. § 513.475.1 (2000); Van Der
Heide v. LaBarge (In re Van Der Heide), 164 F.3d 1183, 1184 (8th Cir. 1999). “If the
property is owned by more than one owner, a single owner can claim the entire
amount,” but if more than one owner claims an exemption, the total exemption cannot
exceed $8000. Van Der Heide, 164 F.3d at 1184; Mo. Rev. Stat. § 513.475.1.
Abernathy filed a chapter 7 bankruptcy petition and sought the full $8000 exemption.
The Trustee, John V. LaBarge, Jr., objected and the bankruptcy court allowed
Abernathy only one-third of the homestead exemption. Abernathy appealed and the
bankruptcy appellate panel (BAP) reversed, allowing Abernathy to exempt the entire
$8000. The BAP held that because neither of the joint tenants claimed an exemption
in the residence, the plain language of the Missouri exemption statute permits
Abernathy to claim an $8000 exemption in her share of that property. See Van Der
Heide, 164 F.3d at 1184, 1186. The Trustee appeals, challenging the BAP’s
application of Van Der Heide. Having reviewed the issue de novo, Handeen v.
LeMaire (In re Le Maire), 898 F.2d 1346, 1349 (8th Cir. 1990), we agree with the
BAP’s decision. Because we have nothing to add to the BAP’s thorough analysis, we
affirm on the basis of the BAP’s ruling. See 8th Cir. R. 47B.
       A true copy.

            Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-